Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to communication filed on 07/18/2022; the foreign priority date (11/11/2015) is considered.
Claim 1 is pending and rejected; Claim 1 is independent claim; and Claims 2-16 are canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 filed on 06/09/2021 have been considered but are not persuasive.
With respect to applicant’s argument: Zhou is completely silent on “receive an indication indicating whether international mobile equipment identity checking is required by a visited public land mobile network or by a visited public land mobile network or by a home public land mobile network”
Examiner respectfully disagrees with applicant’s argument for the following reasons: The recited amended claim limitation is disclosed by the primary prior art reference (see Rajadurai Fig. 2 Abstract and Page 4, ¶15, The UE 106 pre-registers or establishes connection with the target EPC network 106 using the non-3GPP radio network 104 in step 202. The connection between the UE 108 and the non-3GPP access network 104 is established using a procedure specific to the non-3GPP access network. [i.e. User Equipment request to connection to the EPC network is an indication indicating whether IMEI checking is required by the EPC/ EIR)] ). Disclosing the recited claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai et al. WIPO Publication No.: WO/2010/013914 (hereinafter Rajadurai), cited in the IDS, and filed with the instant application; in view of Zhou et al. US Pub. No.: 2018/0160360 A1 (hereinafter Zhou).

Rajadurai teaches:
As to claim 1, a method comprising: 
Performing an authentication and authorization procedure for trusted wireless local area network access to evolved packet core (see Rajadurai ¶¶17, 18, 20…,  permitting the UE to access the EPC network based on one or more conditions, wherein at least a condition is based on the verification of the device identity of the UE…), 
a third generation partnership project authentication authorization accounting server configured (see Rajadurai ¶16, UE 108 in actual establishes connection with an AAA server of the EPC 106) to:
receive an indication indicating whether international mobile equipment identity checking is required by a visited public land mobile network or by a visited public land mobile network or by a home public land mobile network (see Rajadurai Fig. 2 Abstract and Page 4, ¶15, The UE 106 pre-registers or establishes connection with the target EPC network 106 using the non-3GPP radio network 104 in step 202. The connection between the UE 108 and the non-3GPP access network 104 is established using a procedure specific to the non-3GPP access network. [i.e. User Equipment request to connection to the EPC network is an indication indicating whether IMEI checking is required by the EPC/ EIR)] ) ; and
upon receiving an indication indicating that an international mobile equipment identity checking in a visited public land mobile network is required, sending an authentication authorization accounting diameter extensible authentication protocol answer message indicating that international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested (see Rajadurai ¶16, it is understood that in the present disclosure all the communications between the UE 108 and the EPC network 106, which are taking place according to the various embodiments of the present invention, get routed through the authenticator in the non-3GPP network 104 and the AAA server in the EPC network 108. Optionally, these communications may also get routed through a proxy AAA server. Such a case may arise when the UE is roaming (i.e. VPLMN). The EPC network 106 then retrieves the device identity of the UE, in step 204; ¶19, upon retrieving the device identity of the UE, the IMEI is forwarded to the EIR by the AAA server in order to verify the device; ¶21, FIGURE 4, in accordance with one embodiment of the present invention, illustrates a method for verifying the device identity of the UE using the EIR and thus elaborates the steps involved in the step 206 of FIGURE 2),
Rajadurai does not explicitly teach but the related art Zhou teaches:
a trusted wireless local area network access network, upon receiving said authentication authorization accounting diameter extensible authentication protocol answer message including a flag indicating that an international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested, sending an authentication authorization accounting diameter extensible authentication protocol request message including said flag indicating that an international mobile equipment identity checking by said equipment identity register in said visited public land mobile network is requested (see Zhou Figs. 4, 1-3, ¶82, the DER Diameter request message carries the mode=SCM/MCM, the TWAN-S2a-Connectivity flag, the subscription information, the EPC/NSWO, the APN and the PDN Type, etc.), and 
a third generation partnership project authentication authorization and accounting proxy, upon receiving said authentication authorization accounting diameter extensible authentication protocol request message including a flag indicating that international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested, requesting said equipment identity register in said visited public land mobile network to check said international mobile equipment identity and forwarding an international mobile equipment identity check result to said third generation partnership project authentication authorization accounting server requested (see Zhou Figs. 4, 1-3, ¶¶80 90, the TWAN creates a GPRS Tunneling Protocol (GTP)/Proxy Mobile IP (PMIP) session with the 3GPP AAA, and the PGW address information between the 3GPP AAA and the HSS is updated; ¶82, the DER Diameter request message carries the mode=SCM/MCM, the TWAN-S2a-Connectivity flag, the subscription information, the EPC/NSWO, the APN and the PDN Type, etc.).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the method for permitting a UE to conditionally access an evolved packet core network disclosed by Rajadurai to include the TWAN creates a GPRS Tunneling Protocol (GTP)/Proxy Mobile IP (PMIP) session with the 3GPP AAA, and the PGW address information between the 3GPP AAA and the HSS is updated, as thought by Zhou. It would have been obvious to one of ordinary skill in the art to include the TWAN creates a GPRS Tunneling Protocol (GTP)/Proxy Mobile IP (PMIP) session with the 3GPP AAA, and the PGW address information between the 3GPP AAA and the HSS is updated to enhance security (see Zhou Fig. 4).

Claims 2-16, (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433